United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                             August 21, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-51244
                            Conference Calendar


JOHN W MELTON

                                         Plaintiff-Appellant

v.

UNIVERSITY OF TEXAS MEDICAL BRANCH BOYD UNIT; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE CORRECTIONAL
INSTITUTIONAL DIVISION BOYD UNIT; WARDEN II, BOYD UNIT BEN
BROWN; CAPTAIN HORTMAN; LSM III CONNIE HILL; VIRGINIA
BUCHANAN; LVN LYNDA SANCHES

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 6:06-CV-153


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
     John W. Melton, Texas prisoner # 1168128, has filed a motion for leave to
proceed in forma pauperis (IFP) on appeal.     The magistrate judge denied
Melton’s motion to appeal IFP and certified that the appeal was not taken in



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-51244

good faith.** By moving for IFP, Melton is challenging the district court’s
certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Failure to identify an error in the district court’s analysis is the same as
if the appellant had not appealed the judgment. Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs
are liberally construed, even pro se litigants must brief arguments in order to
preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      Melton offers only a conclusory assertion of perjured testimony at the
Spears*** hearing to challenge the dismissal of his civil rights complaint. Melton
has not shown that the magistrate judge’s determination that his appeal would
be frivolous was incorrect. The instant appeal is without arguable merit and is
thus frivolous. Accordingly, Melton’s request for IFP status is denied, and his
appeal is dismissed. See Howard v. King, 707 F.2d 215, 219-220 (5th Cir. 1983);
5TH CIR. R. 42.2. Melton is reminded that he has three strikes under 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996);
Melton v. Livingston, No. 06-20097 (5th Cir. Jan. 18, 2007). Accordingly, he may
not proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g). We caution Melton that further frivolous filings may
result in additional sanctions against him.
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




      **
         Melton consented to the magistrate judge entering the final judgment
in this case. See 28 U.S.C. § 636(c).
      ***
            Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

                                          2